Citation Nr: 1613166	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, and to include as due to an in-service personal assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1984 to October 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction is now with the VA RO in Milwaukee, Wisconsin.


FINDING OF FACT

The evidence of record shows that a psychiatric disorder, variously diagnosed to include posttraumatic stress disorder, did not manifest during the Veteran's service or within one year of the Veteran's separation from service and was not caused by or related to any event that occurred during service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's November 2004, May 2005, and April 2010 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Collectively, these letters provided the Veteran with notice of what type of information and evidence the Veteran was expected to provide, what information and evidence VA was responsible for obtaining, and the elements of service connection.  While these notice letters did not address the elements of degree of disability and effective date, such notice defects are harmless error as the Veteran's claim is being denied and, consequently, no disability rating or effective date will be assigned.  See 38 C.F.R. § 20.1102 (2015).

In cases where a veteran claims service connection for posttraumatic stress disorder (PTSD) based on an in-service personal assault, to include military sexual trauma, VA is required to provide the Veteran with additional notice prior to denying a claim.  See 38 C.F.R. § 3.304(f)(5).  Specifically, VA must inform the veteran that evidence from sources other than his or her service records or evidence of behavioral changes may constitute credible supporting evidence of the occurrence of a stressor.  Id.  VA must also allow the veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  In the case at hand, the requisite notice was provided to the Veteran in a statement of the case dated June 2007, a letter dated April 2010, and supplemental statements of the case dated May 2010 and July 2010.  Although this notice was provided to the Veteran after the initial decision on the claim, the claim was properly readjudicated several times, most recently in an April 2015 supplemental statement of the case, which cured any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that VA may cure timing defects in affording statutory notice to a claimant through compliance with proper remedial measures, such as issuance of a fully compliant notification, followed by readjudication of the claim).

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, as well as his VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with August 2011 and August 2014 VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Collectively, these medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examinations of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The August 2014 VA examiner also provided an adequate March 2015 supplemental medical opinion.  Additionally, the Veteran was afforded the opportunity to testify before the Board and the undersigned Acting Veterans Law Judge in May 2011.

The Board also finds that there has been substantial compliance with its July 2011, September 2013, May 2014, and January 2015 remand directives.  In July 2011, the Veteran's claim was remanded to afford him a VA examination, which he attended in August 2011.

In its September 2013 remand, the Board found the August 2011 VA examiner's medical opinion was inadequate and remanded the Veteran's claim for a new examination and opinion.  The Veteran was scheduled for a November 2013 VA examination, which he failed to report for.  The September 2013 remand directives also instructed the RO to contact the Veteran and request that he (1) identify or submit any additional evidence in support of his claim, (2) complete authorizations to allow VA to attempt to obtain specific private medical records, and (3) identify and fully describe all in-service stressors he experienced.  The RO sent the Veteran an October 2013 letter requesting this information, however, the Veteran did not respond to that letter.

In May 2014, the Board remanded the Veteran's claim finding no evidence of record that the Veteran was ever notified of the date and time of his November 2013 VA examination and remanded his claim to ensure he was afforded a new VA examination.  The Veteran was scheduled for and attended an August 2014 VA examination.  The May 2014 remand directives also directed the RO to contact the Veteran and request that he (1) provide the RO with additional evidence in support of his claim, (2) complete and return authorizations allowing the RO to attempt to obtain private medical records, and (3) to obtain and associate with the claims file all outstanding VA treatment records.  In June 2014, the RO complied by sending the Veteran a letter requesting the above information and by associating all outstanding VA treatment records with the Veteran's electronic claims file.  The Veteran did not respond to the June 2014 letter.  

In January 2015, the Board again remanded the Veteran's claim finding that the August 2014 medical opinion was inadequate and directing the RO ensure an adequate supplemental medical opinion was obtained.  A March 2015 supplemental opinion from the August 2014 VA examiner was obtained and the Board finds this medical opinion is adequate.  The Board's January 2015 remand directives also instructed the RO to (1) afford the Veteran the opportunity to submit or identify additional evidence, (2) request that he complete and return to the RO authorizations for any private medical providers, and (3) to obtain and associate all outstanding VA treatment records with the Veteran's file.  In February 2015, the RO complied by sending the Veteran a letter requesting the above information, however, he did not respond to that letter.  The RO also associated all outstanding VA treatment records with the Veteran's electronic claims file.

Based on the foregoing, the Board finds there has been substantial compliance with all of its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

While the Board has an obligation to provide reasons and basis supporting its decision, there is no need to discuss every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, only the most relevant and salient evidence is discussed below.  

In September 2004, the Veteran filed a claim for service connection for PTSD and anxiety.  Claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders, and therefore, the Board is considering all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran has claimed he has PTSD and anxiety due to various events which occurred during his active duty service, to include military sexual trauma.  Throughout the record, the Veteran has claimed combat service, being forced into male prostitution by his ex-wife and her mother, witnessing multiple accidental deaths and injuries, a general fear of the danger involved in working with planes on the flight deck, and in-service sexual abuse.  In May 2010, the Veteran submitted statements identifying two in-service stressors; he claimed he was sexually assaulted on one occasion and that he saved a fellow soldier's life on the flight deck.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to medical evidence of a diagnosis, 38 C.F.R. § 4.125(a) was recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to the DSM-5; previously, the regulation required a mental disorder diagnosis to conform with the DSM-IV.  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  The Veteran's claim was first certified for appeal to the Board in August 2010; therefore, any diagnosis of PTSD or any other mental disorder must conform to DSM-IV criteria.

Contrary to some of the Veteran's statements in the record, the competent evidence of record demonstrates that he was not involved in combat during service and, therefore, there must be credible supporting evidence in the record to corroborate his alleged stressors in service.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  A July 2010 amendment to 38 C.F.R. § 3.304, which eliminated the requirement of corroborating evidence of alleged stressors, is irrelevant in this case as the Veteran has not claimed, and the evidence does not suggest, that the Veteran's stressors are related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Service department records must support, and not contradict, a Veteran's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App., 283 (1994).

In September 1984, November 1989, and October 1991 reports of medical history, the Veteran denied depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, difficulty sleeping, and any prior treatment for a mental condition.  His September 1984 enlistment examination, November 1989 reenlistment examination, and undated discharge examination all document normal psychiatric evaluations.  There is no evidence in the Veteran's service treatment records that he complained of, experienced, or sought treatment for any psychiatric symptoms during service.  In December 1988, November 1989, July 1990, October 1991 dental questionnaires, the Veteran denied drug addition, alcohol abuse, and nervousness.

Performance reviews associated with the Veteran's personnel file dated August 1987, March 1988, March 1989, September 1989, March 1990, March 1991, and October 1991 reflect outstanding performance.  The Veteran was consistently recommended for retention and advancement, and there are no negative remarks on any of these reviews.

At a July 1996 VA examination for his nose and sinuses, the Veteran informed the examiner he was on Prozac, Haldol, and Artane for depression.  August 1996 VA mental health treatment records reflect the Veteran completed a mental health intake evaluation and that he exhibited paranoia with some audio and visual hallucinations; he reported a vague history of heavy alcohol and cocaine use.  He returned to the VA mental health clinic in September 1996 with chief complaints of a headache, paranoia, and depression; he denied audio or visual hallucinations.  He acknowledged that for the past three months his drug of choice was crystal methamphetamine and denied any other drug use.  The medical report contains a diagnosis of "rule out" bipolar disorder and substance abuse disorder.  The Board notes that the term "rule out," as used in medicine, means to eliminate or exclude something from consideration and indicates that while a diagnosis is suspected, it remains to be excluded and has not yet been established.  The Veteran returned to the mental health clinic nine days later complaining of "highs and lows" and stated that he woke up in the night feeling hyper.  He also reported an irritable mood, grandiose thoughts; he denied audio or visual hallucinations or delusions.  The examiner assessed schizoaffective disorder, bipolar type.

The Veteran resumed mental health treatment with VA in July 2002; he reported that he was diagnosed as bipolar in 1996 and stated that at that time he was "so manic [he] couldn't even sit down."  He indicated his last manic episode was in 1997 and that he had not had any depressive episodes in the last few years.  The Veteran acknowledged using methamphetamines once a week on the weekends during that time, but did not provide details as to how much he used or for how long.  The examiner diagnosed a history of bipolar disorder with manic episodes, in remission, and a history of episodic substance abuse (methamphetamines), in remission.  In response to depression, PTSD, and substance abuse screenings, the Veteran denied all symptoms.  He also reported that he did not serve in combat and denied ever suffering from or inflicting physical or sexual abuse.  The examiner found the Veteran's motor activity and volume of speech was normal, rate of speech was rapid, and his thought process was organized.  The Veteran denied delusions, hallucinations, obsessions, compulsions, and phobias.  His insight and judgment were fair, mood was normal, memory and attention were intact, affect was appropriate, and impulse control was normal.  The examiner diagnosed a history of bipolar disorder with manic episodes, in remission, and a history of episodic substance abuse (methamphetamines), in remission.

An August 2004 letter from a VA medical professional reflects that the Veteran suffered from anxiety and PTSD and indicates he had difficulties with management and dealing with pressure.  This letter did not relate either of those diagnoses to the Veteran's service.

At an October 2004 VA mental health intake screening, the Veteran reported serving during the Gulf War in combat.  He stated he was experiencing a period of depression intermixed with periods where he felt "out of control" with racing thoughts; he also acknowledged pressured speech, grandiose thoughts, a decreased need for sleep, and distractibility.  The examiner documented that the Veteran minimized his present and past use of alcohol and illicit drugs and that he reported only using cannabis minimally in the past.  He denied being the victim or perpetrator of sexual, physical, or emotional abuse.  The examiner diagnosed rule out bipolar I disorder and rule out substance induced mood disorder.

An April 2005 VA mental health treatment note reflects the Veteran was euthymic, pleasant, and polite; he denied hypomanic, manic, or depressive symptoms.  The examiner noted the Veteran sought treatment in 1996 for heavy alcohol and drug history with manic and psychotic symptoms, and the Veteran stated he did not remember much of that time period.  The examiner's tentative thoughts were that the Veteran had psychiatric symptoms due to drugs, specifically stimulants, from many years ago and that he appeared to be doing well now.

At a July 2006 VA mental health appointment, the examiner evaluated the Veteran for symptoms of anxiety and memory lapses.  The Veteran reported having a vague memory of his past where he claimed he was sexually abused and subjected to prostitution by his wife and mother-in-law, although he denied objecting to prostituting himself at the time.  He indicated that he was able to confirm this with other family members and was also now able to regain some of these memories through his dreams.  He also reported being exposed to combat trauma on the flight deck of the USS Ranger when he was assigned to rescue and recovery teams; he alleged he saw people being cut from cables of landing gears and witnessed accidental deaths from the exhaust of jets.  The Veteran reported that he used marijuana once a month at age twelve and that he stopped shortly thereafter when his mother found out; he acknowledged drinking heavily during service when he was in his 20s and indicated he did not remember ever using crystal methamphetamine.  The Veteran denied any current alcohol use and reported that he had been sober since 2002.  The examiner diagnosed an anxiety disorder, not otherwise specified; bipolar disorder, not otherwise specified; and a history of polysubstance abuse.

At a June 2006 VA appointment, the Veteran stated he had not used alcohol since January 2005.  An alcohol screen was positive and a PTSD and depression screens were normal.  The Veteran denied nightmares; being on guard, watchful, or easily started; feeling numb or detached from others, activities, or surroundings; and trying hard not to think about an experience that was frightening or upsetting.  In August 2006, the Veteran indicated he had vivid members of aircraft carrier incidents, but he did not elaborate.  He was less irritable about his memory lapses and stated that some of his lost episodic memories were coming back although he admitted to confabulating often with his family; he denied issues with recent memories.  The examiner found that the index of suspicion for Wernicke-Korsakoff syndrome was high considering the Veteran's retrograde amnesia and significant alcohol abuse.

Wernicke-Korsakoff syndrome is a behavioral disorder caused  by thiamine deficiency, most commonly due to chronic alcohol abuse and associated with other nutritional polyneuropathies.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1853 (32nd ed. 2012).  Wernicke encephalopathy (confusion, ataxia of gait, nystagmus, and ophthalmoplegia) occurs as an acute attack and is reversible, except for some residual ataxia or nystagmus.  Id.  Korsakoff syndrome (severe anterograde and retrograde amnesia) may occur in conjunction with Wernicke encephalopathy or may become apparent later; only about 20 percent of patients recover completely from the amnesia.  Id. 

In September 2006, the Veteran reported nightmares and flashbacks from events in service where he stated he witnessed people getting killed by accident when fighter jets hit the ground.  In October 2006, the Veteran denied current auditory hallucinations or delusions but stated that he used to "trip" when he was forced by his ex-wife and her mother to abuse alcohol and crystal methamphetamine.  He otherwise denied any symptoms of mania or racing thoughts and had no subjective feelings of grandiosity; he reported he had not experienced any manic episodes for over ten years.  In April 2007, the Veteran denied nightmares, flashbacks, and feelings of depression or anxiety, and the examiner diagnosed mild PTSD and substance abuse in remission.  In June 2009, as part of cognitive processing therapy, the examiner reported the Veteran completed several "ABC" worksheets on a variety of issues; many involved accidents on his ship that resulted in injury or death (or near death) to himself and others.  He reported two traumas related to his military service; one involved an accident on the flight deck and the other was a  military sexual trauma.

In January 2010, the Veteran indicated his nightmares about accidents he witnessed on the flight deck had decreased and that he had been thinking less frequently about the sexual abuse that claimed to have suffered "regularly" when he was in service.  He indicated he stopped drinking alcohol in May 2009.

At his May 2011 hearing before the Board, the Veteran testified that he had made previous statements about witnessing people being killed or being cut with a cable, and admitted that he did not witness these events firsthand, but rather, saw these events on a film as part of his military training.  When asked if he ever witnessed anyone get killed on the flight deck, the Veteran reported he witnessed "individuals getting hurt . . . on a regular basis."  He acknowledged that there were many things he was unable to remember about his past and gave a vague account of an alleged in-service incident involving two tractors, but did not provide any other details.  The Veteran also described an incident where he was running on the flight deck and saved a fellow soldier from being "sucked in" by the intake of an aircraft, and he testified that he received an award for this.  The Veteran also reported reading in a newsletter that someone was killed on a jet blast deflector and "got melted" on it.  He denied having any friends or coworkers hurt while stationed aboard any ships.  When asked about his sexual trauma stressor, which started around the time he got married, the Veteran stated he "just forgot everything," but that he could "try and put it in some sentences."  When questioned as to when the sexual trauma began, the Veteran provided a response about how he met his ex-wife, hurt his knee aboard the USS Ranger, how he originally had "no intentions . . . to marry this girl," and that he was unable to "remember how she even got [him] to live with her."  When prompted about his previously submitted written statements to VA, wherein he indicated he was more or less forced into prostitution by his ex-wife and her mother, the Veteran acknowledged this and gave a vague description of the events he was able to remember.  The Veteran continuously stated he was unable to say "exactly what happened and when."  When asked if the Veteran believed he was drugged, he indicated he thought that he was and that "whatever they gave [him] messed with [his] memory."  He also testified that he participated in combat and was "in the Gulf War . . . running around an aircraft." 

At an August 2011 VA examination, the examiner prefaced the examination report by stating that the Veteran exhibited difficulty remembering the specific and temporal sequences of events that had transpired in his life and that some of the information the Veteran provided was inconsistent and, at times, contradictory to other information documented in his medical records.  The Veteran denied a history of alcohol and substance abuse.  He reported experiencing traumatic events while working on the flight deck of the USS Ranger, stating that running after aircraft was difficult and sometimes terrifying work; he noted it did not bother him at the time, but now that he reflected back on it, he indicated "it could have killed me so easily."  He reported that some of his memories of the flight deck were suppressed for a long time, yet he did not describe any specific incidents.  The Veteran indicated his ex-wife, whom he was married to during part of his active duty service from 1985 to 1989, was "controlling and manipulated [him]."  He alluded to some sexual issues and impropriety in his marriage and reported "getting into situations [he] never thought he would be in" with people he served with, but he did not provide any further details.  While they were married, he acknowledged drinking uncontrollably.  He also said she would "set parties up" for him, but he did not elaborate further.  The Veteran reported first seeking psychiatric treatment in 1996, although he could not recall what kind of psychiatric treatment he received at that time.  He acknowledged drug use, including methamphetamines, but was unclear as to how long and how much he consumed.  The examiner noted that it appeared the Veteran was minimizing his drug use history during the interview and throughout the record in general and indicated it was unclear how much alcohol and drugs had affected the Veteran's development of psychiatric issues.

The examiner also found the Veteran endorsed moderate symptoms of depression, severe symptoms of anxiety, and a level of PTSD symptoms "suggestive" of a PTSD diagnosis, however, he did not endorse any flashbacks, nightmares, or avoidance behaviors.  Ultimately, the examiner concluded that the Veteran struggled with emotional problems during the years since he separated from the military, but that the sporadic nature of his treatment and conflicting information he had provided over the years made an "accurate diagnosis a quandary" and that his ability to provide a coherent and detailed personal history at any point in his treatment also hindered this process.  The examiner determined the Veteran did not appear to meet the full criteria for PTSD at the examination and that the symptoms the Veteran experienced when previously diagnosed with PTSD also did not meet those criteria.  The examiner found that the Veteran "appear[ed]" to meet the criteria for bipolar disorder, I, currently in remission, and that by history he met the criteria for an anxiety disorder, substance induced mood disorder, alcohol abuse, and methamphetamine abuse, however due to the vague and inconsistent nature of the documentation in earlier years of treatment, and the inconsistencies in reporting alleged stressors, the examiner would "have to rely on conjecture to form a link" between any diagnosed disorder and the Veteran's military service.

In August 2014, the Veteran reported problems with his long term memory and indicated he had no memory of his younger years, yet his recent and immediate memory appeared to be intact.

At an August 2014 VA examination, a different VA examiner diagnosed a substance induced mood disorder, an alcohol abuse disorder, cocaine use disorder, stimulant (methamphetamine) use disorder, and cannabis use disorder, noting that the Veteran's current use was unknown due to the his dishonesty and inconsistent statements in the record.  The examiner also found that the Veteran did not have a diagnosis of PTSD under the DSM-5 criteria.  At the examination, the Veteran was vague and recanted much of his personal history.  He indicated he had friends from the military he kept in touch with and that they helped him remember things he could not recall.  He stated his alcohol consumption was never heavy before the military, acknowledged drinking heavily during and since service, and considered himself an alcoholic, but denied ever seeking treatment.  The examiner acknowledged the August 2006 VA treatment note suspecting Wernicke-Korsakoff syndrome due to the Veteran's retrograde amnesia and significant alcohol abuse and pointed out that persons with Wernicke-Korsakoff syndrome often make up information to fill the gaps when alcoholism has destroyed the memory.  The Veteran denied using marijuana prior to the military and reported using crystal methamphetamine five times in 1996 when he sought treatment for hallucinations, paranoia, and manic symptoms.  He denied using crystal methamphetamine since then and acknowledged that he first obtained mental health treatment in 1996.

When asked to describe his in-service stressors, the Veteran considered to be traumatic he first indicated that in 1986 or 1987 he believed his ex-wife and her mother drugged him with pills, but he did not know how, and that the pills altered the way he thought.  The second stressor the Veteran reported allegedly occurred when he had "an issue" with the flight deck.  He stated that when his memory began returning, and after talking with others, he experienced nightmares about planes hitting the deck and people getting cut with cables.  The examiner noted that the Veteran reported dreams but no memory of actual events occurring on the flight line.  The Veteran was particularly vague about his third identified stressor; he did not recall when or where it occurred but said there was "an event with a guy" where he elbowed this man.  The examiner observed that throughout the examination the Veteran paused for a long time when asked questions and often answered in vague, evasive responses.  He had a great deal of difficulty recalling his own personal history and changed his story frequently.  The Veteran reported he was unable remember things, acknowledging that he could not even remember his own mother.  The examiner observed that during the examination the Veteran would forget what he was talking about and become scrambled.  The examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD, reasoning that the record reflected negative PTSD screens in 2002 and 2008.  Additionally, the documented suspicion of Wernicke-Korsakoff syndrome due to retrograde amnesia and alcohol abuse led the examiner to conclude that it was likely that the Veteran's current memories of military events were not accurate.  The examiner further found it was not likely the Veteran's substance induced mood disorder or substance use disorders were related to the military reasoning that his mental health symptoms began in 1996 when he was using alcohol, cocaine, and crystal methamphetamine heavily and first experienced psychiatric symptoms.  The examiner also pointed out that the Veteran's "current cognitive difficulties made it difficult to believe that the exemplary performance evaluations in his military personnel records were for the same person."

In a March 2015 supplemental medical opinion, the examiner who performed the August 2014 VA examination opined that the Veteran's previously documented diagnoses of PTSD, bipolar disorder, anxiety disorder, and depression were inaccurate because they were based solely on the Veteran's statements.  The examiner noted that several past mental health notes documented that the Veteran was dishonest in his report on multiple occasions.  The examiner concluded that the Veteran never met the full criteria for a diagnosis of PTSD because there was no evidence of any thorough PTSD examination or PTSD checklist given to the Veteran when he was previously diagnosed and that any diagnosis was based on his report of flashbacks and dreams of suppressed memories alone, with no discussion of emotional numbing, hypervigilance, or avoidance.  The examiner also opined that substance induced mood disorder was the most accurate diagnosis of the many diagnoses the Veteran had been given since 1996 and that it was "not likely" that this disability had its onset during service or was causally or etiologically related to service.  The examiner reasoned that the evidence of record demonstrated the Veteran's paranoia, psychotic, and mood symptoms began in 1996 as a result of using cocaine, alcohol, cannabis, and crystal methamphetamine, and that the Veteran's past diagnosis of bipolar disorder was inaccurate and better explained by a diagnosis of substance induced mood disorder.

Following a thorough review of all of the evidence of record, the Board concludes that service connection for a psychiatric disability, to include PTSD, is not warranted.

One of the elements for service connection for PTSD is confirmation of a "verified stressor," and in the present case, none of the Veteran's various alleged stressors have been confirmed.  In that regard, the Board recognizes that the RO did not attempt to verify any of the Veteran's claimed stressors.  The Veteran's statements of record regarding his claimed in-service stressors and his medical history have been vague, inconsistent, and contradictory throughout the appeal period and the Board finds he is not a credible historian.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility VA may consider, among other things, inconsistent statements and internal inconsistencies).  Throughout the record, the Veteran has provided conflicting reports regarding his history of drug and alcohol use, combat service, and claimed stressors.

Moreover, the Veteran has admitted several times, and the record is replete with objective medical evidence, that his long term memory is severely impaired.  Even assuming that his statements about his alleged stressors were consistent and credible, the information he has provided is far too vague and contradictory to request verification of any stressors.  When the RO requests information or records to corroborate a claimed stressful event in service, a veteran must provide information sufficient for the records custodian to conduct a search of the corroborative records, and in this case, the Veteran has not done so.  See 38 C.F.R. § 3.159(c)(2)(i).

There is also no credible supporting evidence corroborating any of the Veteran's alleged stressors.  There are no supporting official records, lay statements, or documentation of behavior or performance changes that would suggest any of his claimed stressors took place.  In fact, the Veteran's performance evaluations consistently demonstrated that he executed his job duties exceptionally well.  Although he claimed he received an award for saving a fellow sailor's life, there is no indication in the record that he was presented with an award for coming to the aid of a fellow soldier.

Both the August 2011 and August 2014 VA examiners found the Veteran did not meet the criteria for a diagnosis of PTSD, and the August 2014 VA examiner provided a thorough and well-reasoned opinion for why the Veteran's previous diagnoses of PTSD in the record were inaccurate.  Although the August 2014 VA examiner based this finding that the Veteran did not meet the full criteria for PTSD on the DSM-5 criteria, rather than the DSM-IV criteria, the Board finds this error is harmless.  Even assuming the Veteran did have an actual diagnosis of PTSD based on the DSM-IV criteria, a verified stressor is still absent, and his claim would still fail.  See 38 C.F.R. § 4.125(a).

The August 2014 VA examiner also diagnosed substance induced mood disorder and various substance abuse disorders.  The Board finds any discussion regarding whether these disorders began in or are related to the Veteran's service is moot.  VA law and regulations preclude compensation for primary substance abuse disabilities and secondary disabilities that result from primary substance abuse, as this is deemed to constitute willful misconduct on the part of the Veteran.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015).  Service connection for compensation purposes may, however, be available for a substance abuse disability as secondary to or as a symptom of a veteran's already service-connected disability, yet in the case at hand, the Veteran has not claimed, and the evidence does not suggest, that the Veteran's substance induced mood disorder and various substance abuse disorders are due to or are a symptom of any of his service-connected disabilities.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

Regarding the August 2014 examiner's finding that the Veteran did not meet the criteria for PTSD under the DSM-5 criteria, it follows that the examiner's findings that the Veteran's previously diagnosed psychiatric disabilities were inaccurate was also based on DSM-5 criteria.  However, the examiner's basis for these findings was predicated on the fact that previous examiners accepted the Veteran's lay statements as accurate and honest and that previous examiners relied on the Veteran's lay statements in providing those diagnoses.  As the August 2014 examiner found that the prior diagnoses were made in error solely based on the fact that they were based on inaccurate, inconsistent, and contradictory statements made by the Veteran, and not based on anything relating to DSM criteria, the Board finds this is also harmless error.

Finally, there is no objective medical or lay evidence that the Veteran sought treatment for, exhibited symptoms of, or was diagnosed with any psychiatric disorder during active duty service or within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  Service treatment records and personnel records do not contain any suggestion or indication that the Veteran complained of or sought treatment for psychiatric symptoms in service and his discharge examination was psychiatrically normal.  While the record does contain three clinical records of psychiatric evaluations dated August 1996 through September 1996, almost five years following his separation from service, the records document the Veteran sought psychiatric treatment at that time following heavy alcohol and drug use and he did not discuss any traumatic events with examiners during those appointments.  Although the 1996 records demonstrate he had been previously treating with a private psychiatrist and that he self-reported a diagnosis of depression, there is no evidence that he was depressed during service or that any psychiatric symptoms manifested within one year of service.  The RO provided the Veteran with multiple letters, which informed him of the evidence required to substantiate his claim, and wherein the RO requested he complete a medical authorization to allow VA to attempt to obtain private medical records from this specific private psychiatrist, yet the Veteran failed to respond to those letters or provide VA with a signed authorization.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence).

In summary, the Board finds the Veteran's accounts of his alleged in-service stressors are materially inconsistent and contradictory and, therefore, are deemed inaccurate and not credible.  For these reasons, the claimed stressors were unable to be verified and no further development to verify the stressors is necessary.  The Veteran was not treated in service for psychiatric symptoms and was psychiatrically normal on separation from service.  There is no evidence that a psychosis manifested within one year of service separation and there is no objective medical evidence of symptoms of a psychosis until August 1996, nearly five years following the Veteran's separation from service.  While the Veteran has diagnoses of substance induced mood disorder and various substance abuse disorders, direct service connection for these disorders is precluded as a matter of law.  Additionally, the Veteran has not claimed and there is no evidence that his substance induced mood disorder and various substance abuse disorders are due to any of his already service-connected disorders.

Based on the foregoing, service connection for a psychiatric disability, to include PTSD, must be denied.  The Board has considered the benefit of the doubt doctrine, however, as the preponderance of the evidence weighs heavily against his claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER


Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.


____________________________________________
G. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


